        Case: 3:19-cv-02424-JJH Doc #: 4 Filed: 12/08/20 1 of 4. PageID #: 18




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



       Jeffery L. Anderson,                                    Case No. 3:19-cv-02424

                        Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

       Dr. Forolics, et al.,

                        Defendants




                                     BACKGROUND AND HISTORY


       Pro se Plaintiff Jeffery L. Anderson filed this action under 42 U.S.C. § 1983 against Physician

Dr. Forolics, Core Civic, and Courtney Walker. In the Complaint, Plaintiff alleges Defendants

involuntarily dosed him with antipsychotic medication. He seeks to have the remainder of his

sentence vacated.


       Plaintiff alleges he was transferred to the Allen Oakwood Institution after an incident in

which inmates were smoking heroin. He claims he was taken immediately to the mental health

department where he was seen by Dr. Forolics. Dr. Forolics determined Plaintiff had a history of

mental illness and that he required an injection of Haldol. Plaintiff refused treatment. He indicates

that a hearing was held and Dr. Forolic’s proposed treatment plan was ordered into effect. Plaintiff

appealed that decision, but his appeal was denied. He claims prison medical personnel came to his

cell and asked him to take the medication. He refused. He indicates the officers opened the
        Case: 3:19-cv-02424-JJH Doc #: 4 Filed: 12/08/20 2 of 4. PageID #: 19


window to his cell and fired on him with a machine gun. He states other officers came in with

shields and forced him to the ground. They placed cuffs on his wrists and ankles and injected him

with Haldol. He indicates he is certified with the American Red Cross in adult, child, and infant

CPR, First Aid, and operation of an AED.


        Plaintiff asks that an unnamed Deputy Sheriff be charged with kidnaping because he put

feces in Plaintiff’s food causing him to develop “TB.” He states the Deputy tried to kill him in his

cell. Plaintiff contends he left him in the cell for his own safety with the door shut. He asks that his

remaining sentence be vacated.


                                         STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


        A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

                                                     2
        Case: 3:19-cv-02424-JJH Doc #: 4 Filed: 12/08/20 3 of 4. PageID #: 20


legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id.


        In reviewing a Complaint, I must construe the pleading in the light most favorable to the

Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998). I, however, am given

discretion to refuse to accept without question the truth of allegations when they are “clearly

baseless,” a term encompassing claims that may be fairly described as fanciful, fantastic, delusional,

wholly incredible, or irrational. Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).


                                                ANALYSIS


        As an initial matter, Plaintiff fails to identify a legal basis for his Complaint. I can liberally

construe two possible claims from the facts alleged but arising under the Eighth Amendment. First,

Plaintiff could be asserting a claim pertaining to his involuntary medication. Second, Plaintiff could

be asserting a claim pertaining to the manner in which he was subdued and injected.


        There is a recognized Eighth Amendment protection for prisoners against “deliberate

indifference” to a serious medical need, but that indifference generally involves the failure to provide

medical care. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). In cases like Plaintiff’s, where the medical

personnel are treating him and have made a decision about the precise course of action he requires,

claims are generally unsuccessful. E.g., Davis v. Agosto, 89 F. App’x 523, 529 (6th Cir. 2004) (denying

Eighth Amendment claim on summary judgment where Defendant argued that the unwanted

treatment of a head wound unnecessarily inflicted pain upon him). This is because failing to prevent

medical harm only rises to the level of a constitutional violation where the medical condition was

objectively serious, and the Defendants were deliberately indifferent to treating that condition.

Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008). Where the prisoner was in the care of a doctor

and the allegation is deliberate indifference based on care provided, the Eighth Amendment is

violated only if the prisoner received treatment that was “so grossly incompetent, inadequate, or
                                                      3
        Case: 3:19-cv-02424-JJH Doc #: 4 Filed: 12/08/20 4 of 4. PageID #: 21


excessive as to shock the conscience or to be intolerable to fundamental fairness.” Terrance v.

Northville Reg'l Psychiatric Hosp., 286 F.3d 834, 844 (6th Cir. 2002) (quoting Waldrop v. Evans, 871 F.2d

1030, 1034 (11th Cir.1989)); Perez v. Oakland County, 466 F.3d 416, 424 (6th Cir. 2006). Here,

Plaintiff alleges only that he did not want to take Haldol. There is no allegation suggesting that the

prison doctors provided “grossly inadequate care” or that their treatments were so medically

unsound as to violate the law.


        In addition, Plaintiff names Core Civic and Courtney Walker as Defendants. He does not

indicate what role, if any, they had in making the decision to treat him. Absent allegations to

establish they violated his rights, Plaintiff cannot hold them liable. Rizzo v. Goode, 423 U.S. 362, 371

(1976); Mullins v. Hainesworth, No. 95-3186, 1995 WL 559381 (6th Cir. Sept. 20, 1995).


        Plaintiff may also be attempting to assert a claim for use of excessive force to restrain him

for the injection. Plaintiff, however, does not indicate who engaged in these actions. Plaintiff

cannot establish the liability of any Defendant absent a clear showing that the Defendant was

personally involved in the activities which form the basis of the alleged unconstitutional behavior.

Rizzo, 423 U.S. at 371.


                                             CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleading to determine its legal viability,

I conclude it fails to state a claim upon which relief may be granted. Therefore, this action is

dismissed pursuant to 28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith. This case is closed.


        So Ordered.



                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge

                                                    4
